483 So. 2d 1372 (1986)
Ex parte David Lamar TALLEY.
(Re: David Lamar Talley v. State of Alabama).
84-868.
Supreme Court of Alabama.
January 10, 1986.
Charles M. Law, Montgomery, for petitioner.
Charles A. Graddick, Atty. Gen., and Thomas R. Allison, Asst. Atty. Gen., for respondent.
Prior Report: Ala.Cr.App., 483 So. 2d 1369.

ON APPLICATION FOR REHEARING
HOUSTON, Justice.
The original opinion in this case is withdrawn and the following opinion substituted in its place.
We granted certiorari to consider whether Talley, a juvenile, should have been taken directly to the intake office of a juvenile detention facility after his arrest rather than to the Youth Aid Division of the Montgomery Police Department. Having found that nothing in Code 1975, § 12-15-58 et seq., precludes the transport of an arrested juvenile to a police department first before transfer to a juvenile facility, this Court concludes that the writ should be quashed.
ORIGINAL OPINION WITHDRAWN; OPINION SUBSTITUTED; APPLICATION OVERRULED; WRIT QUASHED AS IMPROVIDENTLY GRANTED.
TORBERT, C.J., and MADDOX, FAULKNER, JONES, SHORES, BEATTY and ADAMS, JJ., concur.
ALMON, J., recused.